Exhibit 10.1

LENDER JOINDER AGREEMENT

This LENDER JOINDER AGREEMENT (this “Joinder”) is made as of December 1, 2017.

Reference is made to that certain Revolving Credit Agreement dated as of
August 1, 2016 by and among, inter alios, OWL ROCK CAPITAL CORPORATION, a
Maryland corporation, as the Initial Borrower (together with the other borrowers
from time to time party thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a Lender
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The “Additional Lenders” referred to on Schedule I agree as follows:

1.    Each Additional Lender agrees to become a Lender and to be bound by the
terms of the Credit Agreement as a Lender pursuant to Section 12.11(g) of the
Credit Agreement.

2.    Each Additional Lender: (a) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents (except for copies of other
Lenders’ Assignment and Assumptions which are available to the Additional
Lenders upon request), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder; (b) agrees that it will, independently and without reliance upon the
Administrative Agent, or any other Lender or Additional Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Loan Document; (c) confirms that it is an Eligible
Assignee; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any other Loan Document as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (e) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender; and (f) attaches (or has delivered to the Administrative Agent and
the Borrowers) completed and signed copies of any forms that may be required by
the United States Internal Revenue Service (together with any additional
supporting documentation required pursuant to applicable Treasury Department
regulations or such other evidence satisfactory to the Borrowers and the
Administrative Agent) in order to certify such Additional Lender’s exemption
from United States withholding taxes with respect to any payments or
distributions made or to be made to such Additional Lender in respect of the
Loans or under the Credit Agreement.

3.    Following the execution of this Joinder, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date for this Joinder (the “Effective Date”) shall be the date
recited above, unless otherwise specified on Schedule I.

4.    Upon such execution and delivery, as of the Effective Date, each
Additional Lender shall be a party to the Credit Agreement and the other Loan
Documents and have the rights and obligations of a Lender thereunder.

5.    As of the Effective Date, Schedule II (Commitments) to the Credit
Agreement is deemed amended and supplemented to reflect the joinder of the
Additional Lender effectuated hereby as evidenced by Schedule II hereto.

 

1



--------------------------------------------------------------------------------

6.    This Joinder and any claim, controversy or dispute arising under or
related to or in connection herewith, the relationship of the parties, and/or
the interpretation and enforcement of the rights and duties of the parties will
be governed by the laws of the State of New York without regard to any conflicts
of law principles other than Section 5-1401 of the New York General Obligations
Law.

7.    This Joinder may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Joinder by facsimile or email (with a PDF copy attached) shall be effective
as delivery of a manually executed counterpart of this Joinder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Lender has caused this Joinder to be
executed by its officers thereunto duly authorized as of the date specified
thereon.

 

ZB, N.A. dba CALIFORNIA BANK & TRUST By:  

/s/ Christopher J. Edmonds

Name:   Christopher J. Edmonds Title:   Executive Vice President

 

Signature Page to

Lender Joinder Agreement



--------------------------------------------------------------------------------

ACCEPTED AND APPROVED: WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent By:  

/s/ Michael P. Henry

Name:   Michael P. Henry Title:   Vice President

 

Signature Page to

Lender Joinder Agreement



--------------------------------------------------------------------------------

CONSENTED TO: BORROWER: OWL ROCK CAPITAL CORPORATION By:  

/s/ Alan Kirshenbaum

Name:   Alan Kirshenbaum Title:   Chief Financial Officer

 

Signature Page to

Lender Joinder Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

JOINDER

 

ADDITIONAL LENDERS

 

Lender:    ZB, N.A. dba California Bank & Trust Additional Lender’s Commitment:
   $50,000,000 Total Commitment after giving effect to this Joinder:   
$900,000,000 Effective Date (if other than date of Joinder):    December 1, 2017
Notice Information:   

Chris Edmonds

1900 Main Street, Suite 200

Irvine, CA 92614

Telephone: 713.232.6355

Facsimile: 844.252.5088

Email:CBTSpecial.Processing@zionsbancorp.com



--------------------------------------------------------------------------------

SCHEDULE II

to

JOINDER

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 400,000,000 1 

State Street Bank and Trust Company

   $ 150,000,000  

PNC Bank, National Association

   $ 100,000,000  

Capital One, N.A.

   $ 75,000,000  

ING Capital LLC

   $ 75,000,000  

City National Bank

   $ 50,000,000  

ZB, N.A. dba California Bank & Trust

   $ 50,000,000  

Total

   $ 900,000,000  

 

1 Wells Fargo Bank, National Association commitment to decrease to $350,000,000
in January 2, 2018.